Exhibit 10.11

McJunkin Red Man Holding Corporation

Director Compensation Plan

﻿

Effective as of November 10, 2011

﻿

This Director Compensation Plan (this “Plan”) of McJunkin Red Man Holding
Corporation, a Delaware corporation (the “Company”), summarizes the compensation
for non-employee directors of the Company.  The compensation that this Plan
provides shall replace any prior compensation arrangements with non-employee
directors prior to the effective date of this Plan.  Any Participant’s
acceptance of compensation under this Plan shall be deemed as the Participant’s
acceptance of this Plan’s modification to those prior arrangements.

﻿

1.  

Definitions, Administration and Construction

﻿

 

(a)

The following capitalized terms used in this Plan shall have the following
meanings given to each of them in this Section 1(a):

﻿

 

“Annual Governance Cycle” means the period from the Board meeting immediately
following the Company’s Annual Meeting of Stockholders until the next such
meeting the following year, except that prior to an initial public offering of
the Common Stock, the Annual Governance Cycle shall be from January 1 until
December 31 of each year.  The Compensation Committee may make pro-rata
arrangements for the equity grants that this Plan provides to Participants to
take into account a change in the Annual Governance Cycle from a calendar year
to a different period based upon the date of the Company’s Annual Meeting of
Stockholders, it being the intent that the Company would not pay Participants
twice for any overlapping periods.

﻿

 

“Board” means the Board of Directors of the Company;

﻿

 

“Committee” means a committee of the Board;

﻿

 

“Common Stock” means Company Common Stock, $.01 par value per share;

﻿

 

“Compensation Committee” means the Compensation Committee of the Board;

﻿

 

“Equity Plan” means the Company’s 2007 Stock Option Plan and 2007 Restricted
Stock Plan or, in each case, any successor plan, including any long term
incentive or equity plan that may allow for the issuance of other forms of
equity awards;

 

“Goldman Participants” are Participants who are employees of Goldman Sachs & Co.
and its affiliates while Goldman Sachs & Co. and its affiliates own an equity
interest in the Company;

﻿

 

“Participant” means a director of the Company who is not an employee of the
Company; and

﻿

 

“Secretary” means the Secretary of the Company.

﻿



--------------------------------------------------------------------------------

 

 

(b)

The Compensation Committee shall administer this Plan.  The Compensation
Committee may adopt rules for the administration of this Plan as it may deem
necessary or advisable.  The Compensation Committee shall administer this Plan
in accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), for deferrals made after December 31, 2004.  The Compensation
Committee has full and absolute discretion in the exercise of each and every
aspect of the rights, power, authority and duties retained or granted it under
this Plan, including the authority to determine all facts, to interpret this
Plan, to apply the terms of this Plan to the facts determined, to make decisions
based upon those facts and to make any and all other decisions required of it by
this Plan, such as the right to benefits, the correct amount and form of
benefits, the determination of any appeal, the review and correction of the
actions of any prior administrative committee, and the other rights, powers,
authority and duties specified in this paragraph and elsewhere in this
Plan.  Notwithstanding any provision of law, or any explicit or implicit
provision of this document, any action taken, or finding, interpretation, ruling
or decision made by the Compensation Committee in the exercise of any of its
rights, powers, authority or duties under this Plan shall be final and
conclusive as to all parties, including without limitation all Participants,
former Participants and beneficiaries, regardless of whether the Compensation
Committee or one or more of its members may have an actual or potential conflict
of interest with respect to the subject matter of the action, finding,
interpretation, ruling or decision.  No final action, finding, interpretation,
ruling or decision of the Compensation Committee shall be subject to de novo
review in any judicial proceeding.  No final action, finding, interpretation,
ruling or decision of the Compensation Committee may be set aside unless it is
held to have been arbitrary and capricious by a final judgment of a court having
jurisdiction with respect to the issue.

﻿

 

(c)

Except as expressly stated to the contrary, references in this Plan to
“including” mean “including, without limitation” and to “persons” mean natural
persons and legal entities.

﻿

2.           Retainers.

﻿

 

(a)

From time to time, the Board (or at its direction, the Compensation Committee)
may set retainers for Participants for their service as a member of the Board or
one or more of its Committees.  Retainers for a Participant, including those for
Committee chairs, may vary from those of other Participants.  The current
retainers for Participants are listed on Exhibit A.

﻿

 

(b)

Annual retainers are intended to compensate Participants for each Annual
Governance Cycle.  A Participant who joins the Board during an Annual Governance
Cycle shall receive annual retainers that are pro-rated based on the number of
whole or partial months of an Annual Governance Cycle in which the Participant
first serves.  

﻿

 

(c)

The Company shall pay to each Participant annual retainers in cash in four
quarterly installments for service in the prior quarter.  The Company shall pay
each installment to the Participant on the first business day of the first month
of each quarter.  

﻿

3.           Meeting Fees.

﻿

 

(a)

From time to time, the Board (or at its direction, the Compensation Committee)
may set meeting fees for Participants for their attendance at meetings of the
Board or one or more of its Committees.  The amount of the meeting fees for a
Participant, including those for Committee chairs, may vary from those of other
Participants.  The current meeting fees for Participants are listed on Exhibit
A.

﻿

 

(b)

The meeting fees shall be accrued upon the Participant’s attendance at the
applicable meeting and payable on the first business day of the first month of
the quarter following the meeting.

﻿

 

(c)

Meeting fees shall be paid in cash.





2

 

--------------------------------------------------------------------------------

 

﻿





3

 

--------------------------------------------------------------------------------

 



4.           Equity Grants.

﻿

From time to time, the Board (or at its direction, the Compensation Committee)
may make grants of Common Stock or Common Stock derivatives (such as stock
options or restricted stock awards) to Participants as compensation for their
service on the Board with such terms and conditions as are stated in the
grant.  The grant shall be made pursuant to this Plan and the terms of the
Equity Plan.  The current equity grants are summarized on Exhibit A.

﻿

5.           Expenses

﻿

Upon submission of appropriate receipts, invoices or vouchers as the Company may
reasonably require, the Company shall reimburse each Participant for all
reasonable out-of-pocket expenses that the Participant may incur in connection
with the Participant’s performance of the Participant’s duties as a director.
 With respect to travel arrangements to Board functions, the Company will either
reimburse first class air travel or reimburse private air travel at the rate of
first class board travel that the Participant would have utilized but for the
private air travel.  With respect to hotel accommodations for Board functions,
the Company will either reimburse the Participant for hotels that the Company
arranges or, if the Participant does not utilize these hotels, at the rate that
these hotels are charging the Company.

﻿

6.Goldman Participants

﻿

The Goldman Participants have informed the Company that, pursuant to Goldman
Sachs’ policies, Goldman Participants may not receive individual compensation
for service on the Board.  Therefore, the Company shall pay the Goldman
Participants the compensation pursuant to this Plan as custodian for the
appropriate affiliates of Goldman Sachs & Co.

﻿

7.           General

﻿

 

(a)

None of this Plan, the Equity Plan, the grant of any award under this Plan or
the Equity Plan or any other action taken pursuant to this Plan or the Equity
Plan shall constitute or be evidence of any agreement or understanding, express
or implied, that the Company will retain a Participant for any period of time or
at any particular rate or amount of compensation.

﻿

 

(b)

Except by the laws of decent and distribution in the event of a Participant’s
death, the rights and benefits of this Plan may not be assigned or otherwise
transferred.  A Participant shall cease to be a Participant under this Plan upon
the Participant’s termination of his or her directorship with the Company
whether by death, disability, retirement, resignation or removal.

﻿

 

(c)

Any notice to the Company that this Plan requires shall be in writing, addressed
to the Secretary and be effective when the Secretary receives the notice.

﻿

 

(d)

This Plan and any determination or action taken respecting this Plan shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to its law of conflicts of law.

 

 

﻿

      





4

 

--------------------------------------------------------------------------------

 



Exhibit A to Director Compensation Plan

﻿

Cash Board Retainers as of February 13, 2018

﻿

Annual Board retainer

$75,000

Committee Chair retainers:

 

·

Audit Committee Chair

$25,000

·

Compensation Committee Chair

$20,000

·

Governance Committee Chair

$15,000

Committee Member retainers:

 

·

Audit Committee Member

$2,000

·

Compensation Committee Member

$2,000

·

Governance Committee Member

$2,000

﻿

Meeting Fees

﻿

None

﻿

Equity grants as of February 13, 2018

﻿

Restricted stock determined by dividing $125,000 (except for non-executive
Chairman, who shall receive $225,000) by the 20-day volume weighted average
price (VWAP) of the Company’s common stock on the New York Stock Exchange as of
the date immediately preceding the Company’s Annual Meeting of
Stockholders.  Restricted stock will vest upon the first anniversary of the
grant date.



5

 

--------------------------------------------------------------------------------